Exhibit 10.3.1

 

 

 

Major Client Group

Tel: (02) 9237 9731

 

 

Fax: (02) 9237 9773

 

Level 23
255 George Street
SYDNEY NSW 2000

 

 

24th October 2003

 

The Directors

Channell Pty Limited

Q3, 391 Park Road

REGENTS PARK NSW 2143

 

Dear Sirs,

 

BANKING FACILITIES

 

Further to our recent discussions we are pleased to advise that National
Australia Bank Limited ABN 12 004 044 937 (the Bank) has agreed to provide the
facilities (each a Facility and collectively the Facilities) described below to
Channell Pty Limited ABN 29 002 735 622 (the Company). The word Borrower used in
this letter means the.

 

The Facilities are offered subject to the terms and conditions of this letter of
offer and the normal conditions applicable to Bank facilities of this sort and
this letter of offer supersedes all prior understandings and agreements between
the Bank and the Borrower, whether written or oral, unless specified in this
letter of offer.

 

DEBTOR FINANCE FACILITY

 

Company:

 

Channell Pty Limited ABN 29 002 735 622

 

 

 

Limit:

 

$1,200,000 (One million two hundred thousand dollars).

 

 

 

Purpose:

 

To cover financial requirements of the day to day operations of the Borrower.

 

 

 

Purchase Charge:

 

$1,750 per month, charged monthly in advance.

 

 

Refer “Agreement – Annexure “F” Attached.

 

 

 

Interest:

 

The Bank’s Base Lending Rate as published in the financial press from time to
time or the rate which replaces it minus a margin of 2.00% per annum.  The Base
Lending Rate is currently 9.10% per annum, variable.

 

 

 

 

 

Any balance in excess of the Limit will be subject to the Default Rate as
defined in Clause 24 Annexure A to this letter of offer.

 

 

 

 

 

Interest is payable monthly in arrears on the last business day of each month,
and will be debited to the Participating Company’s account.

 

1

--------------------------------------------------------------------------------


 

Expiry Date:

 

31st October  2004. Being a Debtor Finance, the availability of this Facility
and its repayment are at all times at the Bank’s discretion.

 

GUARANTEES BY BANK FACILITY

 

Company:

 

Channell Pty Limited ABN 29 002 735 622

 

 

 

Limit:

 

$408,224 (Four hundred and eight thousand and two hundred twenty four dollars).

 

 

 

Purpose:

 

To allow for the issue of performance guarantees in the form of the Bank’s usual
Bank Guarantee.

 

 

 

Fees:

 

An establishment fee of 3.00% per annum is payable on establishment of each
guarantee and thereafter calendar half-yearly in advance calculated by reference
to the aggregate of all guarantees then on issue and adjusted each subsequent
half-year until the Bank’s liability under all guarantees has terminated.

 

 

 

Conditions:

 

Subject to the Bank’s usual terms and conditions documented in Annexure D.
Guarantees will not be issued unless the Bank receives an executed Guarantee by
Bank Indemnity and Request Form. No guarantee will be issued after the Expiry
Date.

 

 

 

Expiry Date:

 

31st October  2004.

 

2

--------------------------------------------------------------------------------


 

REVOLVING LEASE LIMIT

 

Company:

 

Channell Pty Limited ABN 29 002 735 622

 

 

 

Limit:

 

$250,000 (Two hundred and fifty thousand dollars).

 

 

 

Purpose:

 

To purchase equipment under lease arrangements.

 

 

 

Fee:

 

As agreed for each individual lease.

 

 

 

Conditions:

 

Subject to the Bank’s usual terms and conditions documented separately, and
including without limitation the Bank’s duly executed lease documentation.

 

 

 

Expiry Date:

 

31st October  2004

 

TREASURY FACILITIES

 

In addition to the above facilities, the Bank’s Treasury Operations have been
allocated the necessary authority to quote for the Company’s risk management
requirements.  Such facilities will remain uncommitted.

 

SECURITY

 

The documentation required by the Bank as security for the Facilities is set out
in the Schedule and must be provided in a form and substance acceptable to the
Bank.

 

REVIEW DATE

 

All Facilities are subject to annual review by 31st October 2004.  If the Bank
decides to extend one or all of the Facilities, it may do so on whatever terms
it thinks fit, in its absolute discretion after consulting with the Company and
will notify the Company accordingly.

 

GENERAL

 

In addition to the normal banking terms and conditions applicable to the
Facilities, the special terms and conditions set out in the following annexures
will also apply:

 

3

--------------------------------------------------------------------------------


 

 

Annexure

 

Title

 

 

 

 

 

 

 

A

 

General Terms and Conditions

 

 

B

 

Financial Undertakings

 

 

C

 

Conditions Precedent

 

 

D

 

Letters of Credit and Guarantees by Bank - Terms and Conditions

 

 

E

 

Schedule

 

 

F

 

Debtor Finance Facility Agreement

 

 

VARIATION OF INTEREST RATES, MARGINS AND FEES

 

Unless specifically stated, interest rates, margins and fees may be varied by
the Bank in the light of conditions, prevailing from time to time.  Although we
will endeavour to notify the Company of any change to fees as it occurs, if the
Bank does not do so for any reason, this will not prevent the charging of the
new or adjusted fee.

 

ACCEPTANCE

 

This offer remains available for acceptance until 31st December 2003 after which
it will at the Bank’s option lapse.

 

Acceptance of these Facilities and all the terms and conditions of this letter
of offer is required by way of a certified extract of resolution of directors of
the Company.

 

THE CODE OF BANKING PRACTICE

 

The Bank has adopted the Code of Banking Practice and relevant provisions of the
Code apply to this Letter of Offer if the Borrower is a small business customer
(as defined by the Code).  The Borrower can obtain from the Bank upon request:

 

(a)                        information on the Bank’s current interest rates and
standard fees and charges relating to the Facilities as described in this Letter
of Offer if any;

 

(b)                       general descriptive information concerning the Bank’s
banking services including:

 

(i)                           for accounts with cheque access, general
descriptive information about cheques;

 

(ii)                        account opening procedures;

 

(iii)                     the Bank’s obligations regarding the confidentiality
of the Borrower’s information;

 

(iv)                    complaint handling procedures;

 

(v)                       bank cheques;

 

(vi)                    the advisability of the Borrower informing the Bank
promptly when the Borrower is in financial difficulty;

 

(vii)                 the advisability of the Borrower reading the terms and
conditions applying to each banking service the Bank provides to the Borrower;

 

4

--------------------------------------------------------------------------------


 

(c)                        general descriptive information above:

 

(i)                           the identification requirements of the Financial
Transactions Reports Act 1988;

 

(ii)                        the options available to the Borrower under the tax
file number legislation; and

 

(d)                       a copy of the Code of Banking Practice.

 

GENERAL

 

Please note that the terms, conditions and pricing detailed in this letter have
been provided for the sole use of the Borrower on the understanding that none of
the material will be divulged to outside parties without the prior written
consent of the Bank.

 

We trust that the Facilities meet Borrower’s current requirements.  If any
matter needs clarification, please do not hesitate to contact me or Sam
Mandoukos.

 

Yours faithfully

 

 

Graeme Johnson

Senior Relationship Manager

 

5

--------------------------------------------------------------------------------


 

ANNEXURE A

 

GENERAL TERMS AND CONDITIONS

 

 

CONTENTS

 

 

 

 

1.

REPRESENTATIONS AND WARRANTIES

 

 

2.

GENERAL UNDERTAKINGS

 

 

3.

ACCOUNTS

 

 

4.

EVENTS OF DEFAULT

 

 

5.

POTENTIAL EVENTS OF DEFAULT

 

 

6.

OPEN TREASURY TRANSACTIONS

 

 

7.

NON-WAIVER

 

 

8.

CLASS ORDER

 

 

9.

COSTS AND EXPENSES

 

 

10.

PAYMENTS AND TAXES

 

 

11.

LATE PAYMENTS

 

 

12.

ILLEGALITY

 

 

13.

CHANGE IN CIRCUMSTANCE

 

 

14.

TRUSTS

 

 

15.

SET-OFF

 

 

16.

CHANGE OF OWNERSHIP

 

 

17.

APPOINTMENT OF CONSULTANTS

 

 

18.

BREAK COSTS

 

 

19.

HOLDING OVER

 

 

20.

ASSIGNMENT

 

 

21.

CONFIDENTIALITY

 

 

22.

INCONSISTENCY

 

 

23.

GOVERNING LAW AND JURISDICTION

 

 

24.

DEFINITIONS

 

 

6

--------------------------------------------------------------------------------


 

1.                             REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Bank that as at the date of this
letter of offer and at all times thereafter:

 

(a)                        (incorporation)  It is duly incorporated and validly
existing under the laws of its place of incorporation;

 

(b)                       (power)  It has full power, authority and legal right
to carry on its business as presently conducted;

 

(c)                        (information is accurate)  All financial accounts,
reports and factual information furnished to the Bank at any time are true and
accurate and not misleading in any material respect, and no material change has
taken place in respect to any of them since the date they were presented to the
Bank;

 

(d)                       (no default)   It is not in material default of any
law or any agreement, security or instrument with the Bank or any other
financial institution, and it is not in default in respect of any material
monetary obligation contracted by or imposed upon it;

 

(e)                        (no litigation)   No litigation, arbitration or
administrative proceedings are current or pending or, to its knowledge,
threatened against it;

 

(f)                          (solvency)   It is solvent;

 

(g)                       (no potential event of default)  No Potential Event of
Default has occurred and is continuing;

 

(h)                       (no undisclosed trusts)  Except as disclosed to and
agreed to by the Bank in writing, it is not trustee of any trust;

 

(i)                           (insurance)  It has taken out and kept in full
force and effect insurance over all of its physical assets and its premises for
such amounts and against such risks as a reasonably prudent person in the
Borrower’s position would take out including, without limitation, terrorism
insurance.

 

The Borrower also gives the above representations and warranties in respect of
every guarantor and Security Provider.

 

These representations and warranties are deemed to be repeated with reference to
the facts and circumstances then existing at each date of utilisation of any
financial accommodation, rollover of any bills of exchange or notes, at the
beginning of each new interest period and at the date of execution of each new
document under which credit or financial accommodation is granted by the Bank.

 

2.                             GENERAL UNDERTAKINGS

 

The Borrower undertakes to the Bank that, except with the prior written consent
of the Bank:

 

(a)                        (notify defaults)  It will promptly advise the Bank
of any Event of Default or potential Event of Default;

 

7

--------------------------------------------------------------------------------


 

(b)                       (insurance)  It will take out and keep in full force
and effect the insurance policies referred to in sub-paragraph 1(i) above, and
further:

 

(i)                          provide evidence to the Bank of the currency of all
insurances on each annual review, or upon request by the Bank, whichever is the
earlier, and promptly comply with any request to take out further insurance
cover as the Bank may reasonably require to supplement the existing insurance
policies of the Borrower; and

 

(ii)                       not do or omit to do, or suffer or permit to be done
or not done, anything which may materially prejudice any insurance policy; and

 

(iii)                    not vary, rescind, terminate or cancel any insurance
policy without the written consent of the Bank;

 

(c)                        (comply with laws)  It will comply with all
applicable laws and pay all obligations that if unpaid might result in a lien or
claim against any of the Borrower’s assets;

 

(d)                       (plant and machinery)  It will maintain its plant and
machinery in a state of good repair, fair wear and tear excepted;

 

(e)                        (other financial accommodation)  It will not raise
any financial accommodation from any other party, or give any security in
relation to it;

 

(f)                          (disposal of assets)  it will not dispose of any
assets having an aggregate value greater than $100,000 other than in its usual
and ordinary course of business;

 

(g)                       (continue to stay in business)  It will not engage in
any other business other than that in which it is presently operating;

 

(h)                       (no merger or acquisition)  It will not merge with or
acquire another company or entity;

 

(i)                           (no disposal of subsidiaries)  It will not dispose
of any of its subsidiaries; and

 

(j)                           (not give security)  It will not give any security
over its assets.

 

3.                             ACCOUNTS

 

The Borrower will prepare its financial accounts in accordance with generally
accepted Accounting Standards

 

The Borrower will deliver to the Bank:

 

(a)                        (annual accounts) within four months after the close
of each financial year a copy of the annual report of the Borrower, and an
audited consolidated balance sheet and consolidated profit and loss account of
the Borrower for that financial year;

 

(b)                       (quarterly management accounts) within 30 days after
the close of each financial quarter, a copy of the unaudited quarterly balance
sheet and profit and loss account of the Borrower;

 

(c)                        (Budgets) by 30th November each year the borrower is
to provide a copy of the annual budget projected monthly for the ensuing 12
months with assumptions attached; and

 

8

--------------------------------------------------------------------------------


 

(d)                       (other information) such other financial information
as the Bank may reasonably require, within fourteen days after request.

 

4.                             EVENTS OF DEFAULT

 

If an Event of Default occurs, the Borrower will immediately notify the Bank. 
The notice will contain full details of the Event of Default, and such further
information as the Bank may require from the Borrower regarding the Event of
Default.

 

If an Event of Default occurs, the Bank may, by written notice to the Borrower,
terminate the Facilities and demand repayment of the Money Owing.

 

Event of Default means:

 

(a)                        (payment default) the Borrower fails to pay to the
Bank any Money Owing from time to time due and payable to the Bank;

 

(b)                       (other defaults) the Borrower fails to perform and
observe any other terms or conditions of the Documents;

 

(c)                        (representations and warranties) a representation or
warranty given to the Bank in a Document or otherwise is incorrect or false in a
material respect when made or deemed to be repeated;

 

(d)                       (other financial accommodation) the Borrower fails to
duly perform or observe any of the terms and conditions of any other financial
accommodation (whether provided by the Bank or any other person);

 

(e)                        (orders and judgments) an order for payment is made
or judgment is entered or signed against the Borrower and is not satisfied
within 7 days;

 

(f)                          (receivers) a receiver, manager, receiver and
manager, liquidator, provisional liquidator or administrator is appointed in
respect of the Borrower for the whole or any part of its undertaking, property
or assets;

 

(g)                       (investigators) a person is appointed under
legislation to investigate or manage any part of the affairs of the Borrower;

 

(h)                       (winding up) a ground for winding up or bankruptcy of
the Borrower arises;

 

(i)                           (stop payment) the Borrower or any Security
Provider stops payment generally or ceases or threatens to cease to carry on its
business or the material part of its business;

 

(j)                           (meeting of creditors) the Borrower convenes a
meeting of its creditors or proposes or enters into any arrangement or
composition for the benefit of its creditors;

 

(k)                        (winding up resolution) a resolution is passed for
the winding up of the Borrower, other than for the purpose of a reconstruction
or amalgamation previously approved in writing by the Bank;

 

9

--------------------------------------------------------------------------------


 

(l)                           (material adverse change) a change occurs in the
financial condition or in the whole or a major part of the operations of the
Borrower, which has had or could reasonably be expected to have a materially
adverse effect on the ability of the Borrower to perform its obligations to the
Bank;

 

(m)                     (other security providers) any of the above events
occurs in relation to any person or Borrower who is a guarantor, or Security
Provider in connection with the Facilities;

 

(n)                       (loss of security) anything occurs which in the Bank’s
reasonable opinion terminates or reduces the enforceability of any part of the
Security Documents.

 

5.                             POTENTIAL EVENT OF DEFAULT

 

If a Potential Event of Default occurs, the Borrower will keep the Bank fully
informed of all developments in resolving the matter.

 

If a Potential Event of Default occurs, the Bank retains the right to review the
availability of the Facilities and to notify the Borrower of the outcome of the
review.

 

6.                             OPEN TREASURY TRANSACTIONS

 

If the Bank terminate the Facilities following the occurrence of an Event of
Default, and if at that time there are any Treasury Transactions in existence
between the Bank and the Borrower (Open Positions) then:

 

(a)                        the Bank may close out the Open Positions, by
entering into opposite positions for the balance of the unexpired term, or by
such other means as may be usual in the relevant market.  Any such close out
shall be at market rates prevailing at the time;

 

(b)                       any costs incurred by the Bank in closing out Open
Positions under paragraph (a) will be paid by the Borrower to the Bank upon
demand by the Bank.  Any gain derived from the closing out of the Open Positions
will be credited to the Borrower and set off against the Money Owing;

 

(c)                        the Bank will give to the Company reasonable
particulars of the manner of close out of the Open Positions, and the basis of
calculation of any amounts payable by or to the Borrower arising from that close
out.

 

7.                             NON-WAIVER

 

The liabilities of the Borrower and the rights of the Bank are not affected by
anything which might otherwise have that effect at law or in equity including,
without limitation, one or more of the following (whether occurring with or
without the consent of a person):

 

(a)                        any inaccuracy, insufficiency or forgery of or in any
certificate or other instrument which purports to be made, issued or delivered
under the Documents or under any letter of credit, Bank guarantee or other
instrument issued under the Documents; or

 

(b)                       the Bank or another person granting time or other
indulgence (with or without the imposition of an additional burden) to,
compounding or compromising with or wholly or partially releasing the Borrower
or another person in any way; or

 

10

--------------------------------------------------------------------------------


 

(c)                        laches, acquiescence, delay, acts, omissions or
mistakes on the part of the Bank or another person; or

 

(d)                       any variation or novation of a right of the Bank or
another person, or alteration of a document, in respect of the Borrower or
another person including, without limitation, an increase in the maximum
liability of or other variation in connection with a letter of credit or
guarantee; or

 

(e)                        the invalidity or unenforceability of an obligation
or liability of a person other than the Borrower; or

 

(f)                          invalidity or irregularity in the execution of this
agreement by the Borrower or any deficiency in the powers of the Borrower to
enter into or observe its obligations under this letter of offer.

 

8.                             CLASS ORDER

 

If the Borrower applies for a Class Order, it will notify the Bank immediately
in writing.  The Bank may review (and if considered appropriate, terminate) all
or any of the Facilities made available to the Borrower.

 

In this paragraph a “Class Order” means an order made by the Australian
Securities and Investments Commission pursuant to Part 2M.6 of the Corporations
Act.

 

9.                             COSTS AND EXPENSES

 

The Borrower will pay to the Bank on demand all Taxes, costs and expenses of any
nature incurred by the Bank in relation to the Documents and the Facilities,
whether payable directly or indirectly.  These amounts are payable regardless of
whether the Facilities are ever drawn down.

 

The Borrower will pay to the Bank all legal costs incurred in relation to the
preparation, negotiation, execution, registration, administration and
enforcement of the Documents (including the Bank’s solicitors’ fees on a
solicitor and own client basis).

 

10.                      PAYMENTS AND TAXES

 

All payments due by the Borrower to the Bank must be made on the due date in
immediately available funds.

 

If payment is due on a day on which the Bank is not open for business in the
relevant State, then payment must be made on the next business day in that
State.

 

Notwithstanding, and without limitation to, any other provision of this letter
of offer:

 

(a)                        if GST is imposed on any supply made by the Bank
under or in connection with this letter of offer or the facilities offered in
this letter of offer, where any amount or consideration (“consideration”)
payable or to be provided by or on behalf of the Borrower under or in connection
with this letter of offer or the facilities offered in this letter of offer in
relation to that supply is exclusive of GST (“GST-exclusive consideration”), the
Bank may in addition to that GST-exclusive consideration, recover from the
Borrower, or from a person acting on its behalf, an additional amount on account
of GST, such additional

 

11

--------------------------------------------------------------------------------


 

amount to be calculated by multiplying the GST-exclusive consideration for the
relevant supply by the prevailing GST rate. This sub-paragraph (a) does not
apply to a supply for which the consideration is inclusive of GST; or

 

(b)                       where the Bank makes a supply under or in connection
with this letter of offer or the facilities offered in this letter of offer
which is not a taxable supply and the Bank is not entitled to an input tax
credit (whether in whole or in part) in respect of the amount of any GST charged
to or recovered from the Bank by any person, or payable by the Bank, or in
respect of any amount which is recovered from the Bank by way of reimbursement
of GST referable directly or indirectly to that supply, the Bank shall be
entitled to increase any amount or consideration payable by the Borrower on
account of such input tax and recover from the Borrower the amount of any such
increase.

 

Any additional amount on account of GST, or on account of an amount for which
the Bank is not entitled to an input tax credit, recoverable from the Borrower
pursuant to sub-paragraph (a) or sub-paragraph (b) of this paragraph shall be
calculated without any deduction or set-off of any other amount and is payable
by the Borrower upon demand by the Bank whether such demand is by means of an
invoice or otherwise.

 

In relation to any consideration payable or to be provided under or in
connection with this letter of offer or the facilities offered in this letter of
offer that is inclusive of GST (“the existing GST inclusive consideration”) in
the event of an increase in the GST rate, the Bank may, subject to issuing a Tax
Invoice or Adjustment Note, as appropriate, recover from the Borrower an
additional amount on account of the increase in the GST rate. This additional
amount is to be determined by converting the existing GST inclusive
consideration to a GST exclusive amount (“value”) and multiplying it by the new
prevailing GST rate and by subtracting from that result the previous GST
component.

 

For the purposes of the above paragraph:

 

(i)                           the existing GST inclusive consideration is to be
converted to the value by using the GST rate immediately prior to the new
prevailing GST rate; and

 

(ii)                        the previous GST component is equal to the
difference between the existing GST inclusive consideration and the value.

 

11.                      LATE PAYMENTS

 

If any amount is not paid to the Bank when due, it will accrue interest at the
Default Rate until it is paid.  That interest will be calculated on daily
balances and added to the debt monthly if not paid.  This paragraph does not
relieve the Borrower of its obligation to make payments when due.

 

All payments must be made without set-off or counter-claim, and be free and
clear of any withholding or deduction for taxes, levies, imposts or government
charges of any kind unless prohibited by law.  If any deduction is required by
Law, the Borrower will make the deduction, pay the Tax, and pay to the Bank
further amount(s) sufficient to ensure that the Bank receives the same net
amount as it would have received if no deduction had been made.

 

12

--------------------------------------------------------------------------------


 

12.                      ILLEGALITY

 

If any change in Law makes it unlawful or impossible for the Bank to maintain or
give effect to its obligations under the Documents, then the Bank shall promptly
notify the Borrower.

 

The Bank and the Borrower will negotiate in good faith to restructure each
affected Facility in a manner which resolves the problem.  If no agreement is
reached within 30 (thirty) days after the Bank notified the Borrower, then the
Borrower will repay to the Bank on demand so much of the Money Owing as relates
to the affected Facility.

 

13.                      CHANGE IN CIRCUMSTANCE

 

This paragraph applies if any order of any court or any change in Law, or in the
official interpretation or application of Law by any government authority:

 

(a)                        subjects the Bank to any Taxes or duties with respect
to the Facilities or any part of them, or changes the basis of taxation of the
Bank for payment under the Documents (except for taxes on the overall net income
of the Bank); or

 

(b)                       imposes, modifies or deems applicable any reserve,
capital, adequacy or liquidity adequacy requirements against any asset of,
deposit with or for the account of or loans by the Bank; or

 

(c)                        imposes on the Bank any other condition with respect
to the Documents or the obligations of the Bank under them, or if the Bank
complies with any request from any applicable fiscal or monetary authority
(whether or not having the force of law);

 

If the result of the above is to increase the cost to the Bank of making
available or maintaining a Facility, or to reduce the amount receivable in
respect of a Facility, or reduce any other amount due to the Bank in connection
with a Facility by an amount which the Bank considers material, then:

 

I.                               the Bank will use its best efforts to notify
the Borrower of that event; and

 

II.                           the Borrower and the Bank will negotiate in good
faith to restructure each affected Facility in a manner which resolves the
problem; and

 

III.                       if no agreement is reached within 30 days after the
Bank notified the Borrower, the Borrower will pay to the Bank on demand, as
additional interest or charges, an amount which will compensate the Bank for the
additional costs, calculated from the date of that notification.

 

14.                      TRUSTS

 

The Borrower warrants to the Bank that it is not the trustee of any trust.

 

15.                      SET-OFF

 

If an Event of Default occurs, the Bank may at any time without notice to the
Borrower combine, consolidate or merge all or any of the Borrower’s accounts,
and may set off the whole or any part of the Money Owing against any credit
balance in those accounts.

 

13

--------------------------------------------------------------------------------


 

For that purpose, the Bank may redeem and/or appropriate all or any part of any
account, deposit or other arrangement between the Bank and the Borrower under
which the Bank may be indebted to the Borrower, even if the balance on any such
account and the Money Owing are not expressed in the same currencies.  The Bank
may make any currency conversion it considers necessary or desirable for this
purpose.

 

16.                      CHANGE OF OWNERSHIP

 

If the Borrower is listed on a stock exchange, the Borrower will promptly notify
the Bank if a majority of the shares in the Borrower becomes held by a person
who did not hold a majority of the shares as at the date of the letter of
offer.  For this purpose, associates shall be treated as the one person.

 

In the case of a company which is not listed on a stock exchange, no transfer of
shares (or issue of shares) in that company may be made, without the Bank’s
prior written consent.  That consent will not apply to a transfer or issue to
any company which is a related corporation of the Company.

 

The Bank may review (and if considered appropriate terminate) all Facilities
made available to the Borrower upon the occurrence of a change in shareholdings
or an issue of shares referred to in this paragraph.

 

17.                      APPOINTMENT OF CONSULTANTS

 

The Bank may at any time appoint accounting, financial management and other
consultants to examine the affairs of the Borrower and to make recommendations
relating to the manner in which the Borrower carries on its business.  The
Borrower will provide all assistance considered necessary or desirable by the
consultant to enable the consultant to conduct a proper examination of the
affairs of the Borrower.  This includes, without limitation, making the
Borrower’s financial records available to the Consultant.  The Borrower shall
pay the fees of the Consultant.

 

18.                      BREAK COSTS

 

The Borrower indemnifies the Bank against any loss, cost, charge, loss of profit
or expense incurred by the Bank in connection with:

 

(a)                        the Borrower making a payment under any Document on a
date which is not expressly contemplated in the Document, whether that payment
is made as a result of demand by the Bank following an Event of Default or any
other reason; and

 

(b)                       any financial accommodation provided by the Bank at a
fixed rate being repaid in whole or in part during the period to which that
fixed rate applies.

 

19.                      HOLDING OVER

 

If the Bank continues to make a Facility available to the Borrower after its
Expiry Date, and this letter of offer has not been extended, amended or
replaced, then the terms of this letter of offer will continue to apply to the
Facility unless the Bank otherwise notifies the Borrower.  The previous sentence
is not a waiver of any Event of Default, or a waiver of any of the Bank’s rights
under this letter of offer.

 

14

--------------------------------------------------------------------------------


 

20.                      ASSIGNMENT

 

The Bank may assign, novate, sub-participate or sell down by whatever form, all
its rights under the Documents with the prior consent of the Borrower, which
consent will not be unreasonably withheld or delayed.

 

The Borrower may not assign its rights or novate its obligation under the
Documents.

 

21.                      CONFIDENTIALITY

 

The Bank and the Borrower will keep confidential the terms of the Facilities,
the Documents, and any information which either of them may provide to the
other.  This obligation does not prevent disclosure:

 

(a)                        if allowed or required by Law, or required by any
stock exchange;

 

(b)                       in connection with legal proceedings relating to the
Documents;

 

(c)                        if the information is generally and publicly
available;

 

(d)                       to a subsidiary of the Bank, in which case this
paragraph 21 will apply to the subsidiary.

 

22.                      INCONSISTENCY

 

If any provision of this letter of offer is inconsistent with any provision of
the Documents, this letter of offer will prevail.

 

23.                      GOVERNING LAW AND JURISDICTION

 

This letter of offer is governed by the Laws of New South Wales.  Each party
submits to the jurisdiction of the Laws of that state, including appeal courts.

 

24.                      DEFINITIONS

 

The following terms shall have the following meanings in this letter of offer:

 

Accounting Standards means the accounting standards prescribed under the
Corporations Act, Chapter 2M to the Corporations Regulations and, where not
inconsistent with those accounting standards and schedule, the accounting
standards adopted from time to time by the major accounting bodies in Australia
in respect of the preparation of accounts and financial statements.

 

Authorised Officer means:

 

(a)                        in the case of the Bank, a director, secretary or an
officer whose title contains the word manager or a person performing the
functions of any of them; and

 

(b)                       in the case of the Borrower or a Security Provider, a
person appointed by the Borrower or that Security Provider to act as an
Authorised Officer under the Documents to which it is a party and whose specimen
signature as Authorised Officer has been provided to the Bank.

 

15

--------------------------------------------------------------------------------


 

Base Lending Rate means the rate described as such or any rate replacing that
rate as published from time to time by the Bank in the financial press and
includes any rate adopted by the Bank to replace it.

 

Bill has the same meaning as in the Bills of Exchange Act 1909 (Cwlth) and a
reference to the drawing or acceptance or endorsement of, or other dealing with,
a Bill is to be interpreted in accordance with that act.

 

Business Day means a day (not being a Saturday or a Sunday) on which the Bank is
open for general banking business in Sydney.

 

Default Rate means 4.50% per annum above the Bank’s Base Lending Rate from time
to time.

 

Documents means this letter of offer, the Security Documents and each security
document (however described) including every guarantee, mortgage, charge,
debenture, set-off agreement and other instrument, notice, form, agreement or
encumbrance from time to time held by the Bank from the Borrower and any
Security Provider.

 

Dollars, $ or A$ means the lawful currency of Australia.

 

Law means any law or regulation (including any policy, directive or guidelines,
whether or not having the force of law, but compliance with which is in
accordance with the practice of responsible bankers).

 

Money Owing means all money owing to the Bank by the Borrower on any account,
and includes without limitation:

 

(a)                        all money lent or advanced by the Bank to the
Borrower, in any currency, and which have not been repaid to the Bank;

 

(b)                       all money owing by the Borrower to the Bank in respect
of any bills accepted and/or endorsed and/or discounted facility made available
by the Bank, including the face value of all bills of exchange which are from
time to time outstanding (although the maturity dates of such outstanding bills
has not occurred);

 

(c)                        the aggregate amount of the Bank’s liability under
any documentary letter of credit, standby letter of credit, performance bond or
bank guarantee issued by the Bank on behalf of or at the request of the
Borrower, although no payment under it shall have been made or demanded;

 

(d)                       the aggregate amount of money unpaid to the Bank in
respect of any Treasury Transaction, in any currency;

 

(e)                        all interest, fees, charges and other money which the
Borrower is required to pay to Bank under any Document, and which are from time
to time owing or unpaid to the Bank; and

 

(f)                          Break Costs being any loss, cost, charge or expense
incurred pursuant to paragraph 18 of this Annexure.

 

16

--------------------------------------------------------------------------------


 

The term includes, without limitation, any money and amounts owing by the
Borrower to the Bank which:

 

(a)                        are presently owing and payable, are owing but not
presently payable or are owing upon a contingency;

 

(b)                       may become owing or remain unpaid or for which the
Bank may become liable by reason wholly or partly of past events or by reason of
anything done or omitted by the Bank or the Borrower;

 

(c)                        may reasonably, foreseeably become owing or remain
unpaid on any account or in any manner whatsoever by reason of the relation of
bank and customer or by operation of law or equity or otherwise by reason of
anything done by the Bank with the consent or at the express or implied request
of the Borrower.

 

Potential Event of Default means an event omission or circumstance which with
the giving of notice and/or lapse of time and/or other condition would become an
Event of Default.

 

Schedule means the schedule to this letter of offer set out as Annexure E.

 

Security Documents means the various documents described in the Schedule to this
letter of offer.

 

Security Provider means each person who is party to any of the Security
Documents but excluding the Bank and the Company.

 

Taxes or Tax means any tax, levy, impost, deduction, charge, withholding and
duty imposed by any authority and includes without limitation any withholding
tax, financial institutions duty, stamp duty, transaction duty and other
government charges or any kind (including penalties) payable in respect of the
Documents, or any payments, or transactions under them.  It does not include
income tax on the Bank’s own income.

 

Treasury Transaction includes, without limitation, any interest rate or currency
forward rate agreement, swap, financial option, futures contract, currency
exchange agreement, reciprocal purchase agreement, swaption, floor, collar, cap
and any similar type of interest rate or currency risk management or forward
purchase or sale agreement, however described.

 

17

--------------------------------------------------------------------------------


 

ANNEXURE B

 

FINANCIAL UNDERTAKINGS

 

1.                             FINANCIAL RATIOS

 

The Borrower undertakes to the Bank to comply with the following financial
undertakings unless the Bank otherwise consents in writing:

 

(a)                        Interest Cover Ratio: earnings before interest and
tax (EBIT) must not at any time fall below a figure of 2 times the total amount
of interest payable by the Borrower.

 

2.                            The ratios in paragraph 1 will be determined on an
annualised basis, based on the most recent accounts of the Borrower available at
that time.

 

3.                             TERMS USED

 

In this Annexure, the terms Total Liabilities, Contingent Liabilities, Total
Tangible Assets, Total Current Assets, Total Current Liabilities, Earnings
before Interest, Tax and Finance Lease Repayments, Gross Interest Expense plus
Finance Lease Repayments and Net Profit after Tax and any other accounting or
financial terminology will be interpreted in accordance with the Accounting
Standards in respect of the accounts of the Borrower on a consolidated basis.

 

4.                             DEPARTURES FROM ACCOUNTING STANDARDS

 

If the Borrower wishes to depart from the Accounting Standards in preparing its
accounts, the parties will consult with each other on the changes (if any)
required to the undertakings in paragraph 1 to ensure that they remain
consistent.

 

5.                             COMPLIANCE CERTIFICATE

 

The Borrower will also deliver to the Bank on a calendar quarterly basis a
certificate as to compliance, with Financial Undertakings, giving reasonable
particulars of any calculations.  The certificate will be signed by a director
or chief financial officer of the Borrower.

 

18

--------------------------------------------------------------------------------


 

ANNEXURE C

 

CONDITIONS PRECEDENT

 

The Bank is not obliged to make the Facilities available to the Borrower unless
the Bank has received the following in form and substance acceptable to the
Bank:

 

(a)                        (board minutes) a certified copy of:

 

(i)                           an extract of the minutes of a meeting of the
board of directors of the Borrower which evidences the resolutions authorising
the acceptance and observance of obligations under (and acknowledgment that the
Borrower will benefit from) this letter of offer and the appointment of
Authorised Officers of the Borrower; and

 

(ii)                        an extract of the minutes of a meeting of the board
of directors of each Security Provider which evidences the resolution
authorising the appointment of Authorised Officers of the Security Provider;

 

(b)                       (other authorisations) a certified copy of each
authorisation necessary to enter into, observe obligations under and enforce the
Documents;

 

(c)                        (power of attorney) the original of each power of
attorney under which any person signs and delivers a Document for the Borrower
or any Security Provider and, if required by the Bank, evidence of its stamping
and registration;

 

(d)                       (specimen signatures) a certified specimen signature
of each Authorised Officer of each Borrower and of every Security Provider;

 

(e)                        (signed Documents) each Document signed and delivered
and, if required by the Bank, evidence of its stamping and registration;

 

(f)                          (solvency declaration) a statutory declaration that
each Borrower is solvent, signed by a director of the Borrower;

 

(g)                       (securities) the Security Documents;

 

(h)                       (no Events of Default) evidence that no Event of
Default or event which with the giving of notice, lapse of time or fulfilment of
any conditions would be likely to become an Event of Default continues
unremedied or would result from the provision of the proposed drawing;

 

(i)                           (other documents) the Bank has received the other
approvals, opinions or documents which it has reasonably requested;

 

(j)                           (establishment fee) payment of the establishment
fee, if any and however described;

 

(k)                        (other requirements) such other conditions precedent
as the Bank may specify by notice to the Company;

 

(l)                           (legal opinion) if requested, a legal opinion from
solicitors for the Bank, the Borrower and each Security Provider; and

 

(m)                     (payment of costs) evidence that all legal and other
costs and expenses (including stamp duty and registration fees) incurred by the
Bank in connection with the Facilities have been paid.

 

19

--------------------------------------------------------------------------------


 

ANNEXURE D

 

LETTERS OF CREDIT AND GUARANTEES BY BANK - TERMS

 

References to Borrower in this Annexure are references to the company or
companies specified as Participating Companies in respect of any Letters Of
Credit or Guarantees By Bank Facility in the letter of offer.

 

1.                             REQUEST FOR ISSUE

 

The Borrower may request the Bank to issue a letter of credit or guarantee by
delivering to the Bank a properly signed request (in a form specified by the
Bank from time to time) stating:

 

(a)                        the amount;

 

(b)                       the beneficiary;

 

(c)                        the contract in respect of which the letter of credit
or guarantee is requested; and

 

(d)                       the expiry date, if applicable.

 

Each letter of credit and guarantee will be in the Bank’s usual form, unless
otherwise agreed and the Borrower agrees to execute such additional
documentation or forms required by the Bank’s normal practice.

 

2.                             AUTHORITY TO MAKE PAYMENTS

 

The Borrower irrevocably authorises the Bank to immediately pay any amount for
which a demand or request is made at any time under a letter of credit or
guarantee without reference to or further authority from the Borrower.  The Bank
need not investigate or enquire whether a claim or demand on the Bank has been
properly made.  The Bank may meet any claim or demand on the Bank
notwithstanding that the Borrower may dispute the validity of the claim or
demand.

 

3.                             BORROWER’S UNDERTAKING TO REIMBURSE

 

The Borrower agrees to pay to the Bank on demand an amount equal to each amount
demanded from or paid by the Bank under any letter of credit or guarantee
together with any incidental costs or expenses.

 

4.                             INDEMNITY BY THE BORROWER

 

As a separate obligation, the Borrower indemnifies the Bank against all actions,
proceedings, claims and demands brought or made against the Bank and against all
losses, costs, charges, damages and expenses which the Bank incurs or sustains
or for which the Bank becomes liable, directly or indirectly, because of the
issue of any letter of credit or guarantee.

 

5.                             PRESERVATION OF BORROWER’S LIABILITY

 

The liabilities of the Borrower and the rights of the Bank under this Annexure D
are not affected by anything which might otherwise have that effect at law or in
equity including,

 

20

--------------------------------------------------------------------------------


 

without limitation, one or more of the following (whether occurring with or
without the consent of a person):

 

(a)                        any inaccuracy, insufficiency or forgery or in any
certificate or other instrument which purports to be made, issued or delivered
under this letter of offer or under any letter of credit or guarantee; or

 

(b)                       the Bank or another person granting time or other
indulgence (with or without the imposition of an additional burden) to,
compounding or compromising with or wholly or partially releasing the Borrower
or another person in any way; or

 

(c)                        laches, acquiescence, delay, acts, omissions or
mistakes on the part of the Bank or another person; or

 

(d)                       any variation or novation of a right of the Bank or
another person, or alteration of a document, in respect of the Borrower or
another person including, without limitation, an increase in the maximum
liability of or other variation in connection with a letter of credit or
guarantee; or

 

(e)                        the invalidity or unenforceability of an obligation
or liability of a person other than the Borrower; or

 

(f)                          invalidity or irregularity in the execution of this
letter of offer by the Borrower or any deficiency in the powers of the Borrower
to enter into or observe its obligations under this letter of offer.

 

6.                             LATE PAYMENTS

 

If a drawing is made under a letter of credit or guarantee and is not promptly
reimbursed by the Borrower to the Bank, an interest rate of 4.50% per annum over
the Bank’s Base Rate shall apply to the amount of the drawing.  That amount
together with interest shall be debited to any account in the name of the
Borrower.

 

7.                             INSURANCE UNDERTAKINGS

 

The Borrower undertakes to:

 

(a)                        insure goods relating to each letter of credit to the
Bank’s satisfaction; and

 

(b)                       deliver to the Bank a copy of any insurance policy or
certificate relating to those goods when received or at a time agreed to by the
Bank.

 

8.                             UNIFORM CUSTOMS AND PRACTICE

 

Each documentary letter of credit will be subject to the terms of the Uniform
Customs and Practice for Documentary Letters of Credit (1993 Revision)
International Chamber of Commerce Publication No. 500, or any subsequent
revision of it and otherwise must be in a form satisfactory to the Bank.

 

21

--------------------------------------------------------------------------------


 

ANNEXURE E

 

SCHEDULE

 

GROUP MEMBERS:

 

Company Name

 

ABN

 

Registered office

 

Channell Pty Ltd

 

29 002 735 622

 

5/391 Park Rd Regents Park NSW 2143

 

 

SECURITIES:

 

The following Security Documents must be held in a form and substance
satisfactory to the Bank prior to drawdown of the Facilities.

 

1.                             First ranking registered charge given to the Bank
by Channell Pty Ltd ABN 29 002 735 622 over all its assets and undertakings.

 

2.                             Debtor Finance Agreement

 

3.                             Master Lease Agreement between the Bank and
Channell Pty Ltd ABN 29 002 735 622

 

22

--------------------------------------------------------------------------------